Citation Nr: 0919098	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January 1952 to 
January 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2009, the Board granted the appellant's motion to 
advance his case on the docket based on his age.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for hearing loss and 
tinnitus, which he claims were incurred during service as a 
result of his exposure to acoustic trauma.  Specifically, the 
appellant claims that he participated in 16 weeks of infantry 
training, during which time he wore no hearing protection.  
He recalls that during service, "I did have trouble with 
ringing in my ears, and often asked others to repeat what 
they said."  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The appellant's service treatment records are entirely silent 
for any mention of hearing loss or tinnitus.  At his January 
1954 military separation medical examination, the appellant's 
hearing acuity was normal, showing 15/15 on spoken and 
whispered voice testing.  

The Board observes that the post-service record on appeal is 
similarly negative for notations of complaints or findings of 
hearing loss or tinnitus for many years after service 
separation.  In that regard, the record shows that in 
February 1964, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for an eye condition.  His application is silent 
for any mention of hearing loss or tinnitus.  In fact, the 
first notation of hearing loss is not until 1980, 
approximately 26 years after the appellant's separation from 
active service.  The first notation of tinnitus is not until 
1987.  At that time, the examiner noted that the appellant 
had a 40-year history of occupational noise exposure.  

Although the appellant's hearing loss and tinnitus were not 
clinically evident during service nor were they documented 
for many years thereafter, service connection may nonetheless 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the appellant's current hearing loss and tinnitus and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992); see also Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

In this case, however, the appellant has not yet been 
afforded a VA medical examination for the purpose of 
addressing the etiology of his current hearing loss and 
tinnitus.  Given the appellant's recollections that his 
hearing loss and tinnitus may have been present since 
service, the Board finds that a VA medical examination is 
necessary prior to further appellate consideration.  38 
C.F.R. § 3.159(c)(4) (2008); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing the four elements to 
consider in determining whether a VA medical examination must 
be provided)..

Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion, based on all the evidence of 
record, as to whether it is as least as 
likely as not that any current hearing 
loss or tinnitus had its onset in service 
or is otherwise related to the 
appellant's active service or any 
incident therein.  The report of 
examination should include a complete 
rationale for all opinions rendered.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate opportunity 
to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



